IN THE SUPREME COURT OF THE STATE OF DELAWARE

DYRON GREEN,                           §
                                       §       No. 503, 2019
       Defendant Below,                §
       Appellant,                      §
                                       §
       v.                              §       Court Below – Superior Court
                                       §       of the State of Delaware
STATE OF DELAWARE,                     §
                                       §       Cr. ID No. 1804014579 (N)
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: August 12, 2020
                           Decided: August 27, 2020

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES,
Justices.
                     ORDER

      On this 27th day of August, 2020, the Court, having considered this

matter on the briefs filed by the parties and the record on appeal, has

determined that the judgment of the Superior Court should be affirmed on the

basis of and for the reasons assigned in the Superior Court’s July 7, 2019

evidentiary ruling and the court’s October 15, 2019 Orders.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice